As filed with the Securities and Exchange Commission on June 10, 2015 File Nos. 033-12113 811-05028 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 275 x And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 370 x PIMCO Funds (Exact name of Registrant as Specified in Charter) 650 Newport Center Drive Newport Beach, California 92660 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including area code: (866) 746-2606 Robert W. Helm, Esq. Brendan C. Fox, Esq. Dechert LLP 1treet, N.W. Washington, D.C. 20006 Brent R. Harris Pacific Investment Management Company LLC 650 Newport Center Drive Newport Beach, California 92660 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for effectiveness of this Post-Effective Amendment No. 275 to its Registration Statement under Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No. 275 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Washington in the District of Columbia on the 10 th day of June, 2015. PIMCO FUNDS (Registrant) By: Peter G. Strelow***, President ***By: /s/ BRENDAN C. FOX Brendan C. Fox as attorney-in fact Pursuant to the requirements of the 1933 Act, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date Brent R. Harris* Trustee June 10, 2015 George E. Borst**** Trustee June 10, 2015 E. Philip Cannon* Trustee June 10, 2015 Jennifer H. Dunbar**** Trustee June 10, 2015 J. Michael Hagan* Trustee June 10, 2015 Gary F. Kennedy**** Trustee June 10, 2015 Peter B. McCarthy**** Trustee June 10, 2015 Douglas M. Hodge* Trustee June 10, 2015 Ronald C. Parker* Trustee June 10, 2015 Peter G. Strelow*** President (Principal Executive Officer) June 10, 2015 Trent W. Walker** Treasurer (Principal Financial and Accounting Officer) June 10, 2015 *, **,***,**** By: /s/ BRENDAN C. FOX Brendan C. Fox as attorney-in-fact * Pursuant to powers of attorney filed with Post-Effective Amendment No. 177 to Registration Statement No. 33-12113 on July 27, 2010. ** Pursuant to power of attorney filed with Post-Effective Amendment No. 255 to Registration Statement No. 33-12113 on December 30, 2013. *** Pursuant to power of attorney filed with Post-Effective Amendment No. 273 to Registration Statement No. 33-12113 on May 26, 2015. **** Pursuant to powers of attorney filed with Post-Effective Amendment No. 273 to Registration Statement No. 33-12113 on May 26, 2015. EXHIBIT LIST EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
